—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 10, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged after emotionally heated confrontations with his supervisor that took place in front of other employees and included claimant’s use of profanities. Following the last such incident, claimant refused to speak to his supervisor or accept work assignments from him.
An employee’s use of offensive language and engaging in disrespectful and insubordinate conduct toward a supervisor may constitute disqualifying misconduct (see Matter of Caraballo [Rochester Plating Works — Commissioner of Labor], 297 AD2d 856 [2002]; Matter of Kim [Commissioner of Labor], 262 AD2d 693, 694 [1999]). In the matter under review, substantial evidence supports the Unemployment Insurance Appeal Board’s finding that the incidents leading to claimant’s dismissal fell within this category of conduct; hence, its decision will not be disturbed (see Matter of Schembri [Commissioner of Labor], 252 AD2d 717 [1998]). Although claimant’s description of the events leading to his discharge was in sharp contrast with that given by his supervisor, who testified for the employer, this conflict presented an issue of credibility for resolution by the Board (see Matter of Puente [Commissioner of Labor], 270 AD2d 555, 556 [2000], lv dismissed 95 NY2d 896 [2000]; Matter of Raum [Commissioner of Labor], 257 AD2d 833 [1999]).
Mercure, J.P., Carpinello, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.